Citation Nr: 0119750	
Decision Date: 07/31/01    Archive Date: 08/07/01

DOCKET NO.  95-20 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected headaches, currently evaluated as 
30 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected bronchial asthma, currently evaluated as 
30 percent disabling.  

3.  Entitlement to a temporary total rating based on 
hospitalization from March 22, 1995, to April 12, 1995, under 
the provisions of 38 C.F.R. § 4.29.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  A December 1994 rating decision 
denied, amongst other issues, a disability rating in excess 
of 10 percent for service-connected bronchial asthma and 
denied a compensable disability rating for service-connected 
headaches, and the veteran perfected his appeal as to these 
issues.  The veteran also perfected his appeal from a 
May 1995 rating decision which denied entitlement to a 
temporary total rating based on hospitalization from 
March 22, 1995, April 12, 1995, under the provisions of 
38 C.F.R. § 4.29.  

Subsequent to the aforementioned rating decisions, a rating 
decision of March 1997 assigned a 10 percent disability 
rating for service-connected headaches, and a rating decision 
of July 1997 assigned a 30 percent disability rating for 
service-connected headaches.  Both evaluations were effective 
June 28, 1994, the date of receipt of the veteran's claim.  

The veteran filed a claim for a total disability rating based 
upon individual unemployability (TDIU) in October 1997.  

In a decision dated December 8, 1997, the Board denied 
entitlement to increased disability ratings for headaches and 
bronchial asthma.  Also, the total rating under the 
provisions of 38 C.F.R. § 4.29 issue was remanded for further 
development.  The veteran appealed the denial of increased 
disability ratings for headaches and bronchial asthma to the 
United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court).  In June 1998, the parties filed a Joint Motion for 
Remand and Stay of Proceedings (Joint Motion for Remand).  In 
an order dated June 10, 1998, the Court vacated the part of 
the Board's decision as to these issues and remanded the 
matter pursuant to 38 U.S.C.A. § 7252(a).  

In October 1998, the Board remanded the issues of increased 
disability ratings for headaches and bronchial asthma to the 
RO for further development.  

In September 1999, the RO increased the veteran's disability 
rating for bronchial asthma from 10 percent to 30 percent, 
effective October, 1996.  The RO continued the 30 percent 
rating for headaches, denial of entitlement to a temporary 
total rating based on hospitalization from March 22, 1995, 
April 12, 1995, under the provisions of 38 C.F.R. § 4.29, and 
also denied a TDIU.  The veteran perfected the appeal of 
entitlement to a TDIU, and that issue is now also in 
appellate status and is reflected on the title page.  

By rating decision of May 2000, the effective date of the 
veteran's 30 percent disability rating was changed from 
October 7, 1996 to June 28, 1994, the date of the claim.  

The issues of entitlement to increased disability ratings for 
bronchial asthma, headaches, and a TDIU are the subject of 
the REMAND following this decision.  


FINDINGS OF FACT

1.  The veteran is service connected for bronchial asthma and 
headaches, shown variously as migraines, tension and as 
residual of head trauma.  

2.  The veteran did not receive inpatient VA treatment in 
excess of 21 days from March 22, 1995, to April 12, 1995, nor 
did he receive VA inpatient treatment for service-connected 
asthma and/or headaches in excess of 21 days while 
hospitalized during that period.  


CONCLUSION OF LAW

The criteria for a temporary total rating based on 
hospitalization for a service-connected disorder from 
March 22, 1995 to April 12, 1995 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.29 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This arises from the veteran's claim of entitlement to a 
temporary total rating based on hospitalization for a 
service-connected disorder from March 22, 1995 to 
April 12, 1995.  There is no issue as to substantial 
completeness of the application.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified as amended at 38 
U.S.C. § 5102).

The veteran was hospitalized by VA from March 22, 1995 to 
April 12, 1995.  The hospital discharge summary was 
associated with the claims folder and reviewed.  The Board 
remanded the instant claim in December 1997.  The Board 
instructed the RO to request the veteran's complete medical 
records from the VA Medical Center (VAMC) Lake City, Florida 
for the hospitalization from March 22, 1995 through 
April 22, 1995, to include the nursing and progress notes as 
well as any reports of special tests ordered.  The RO 
requested those records in January 1998, June 1999 and 
September 1999.  In October 1999, the records were obtained, 
reviewed by the RO, and associated with the claims folder.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
at 38 U.S.C. § 5103A(b) and (d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  

The veteran is service-connected for bronchial asthma and 
headaches, shown variously as migraines, tension and as 
residual of head trauma.  On March 22, 1995, the veteran was 
admitted to the SATP, an alcohol recovery program.  He 
reported having been sober for a year until three days prior 
to admission, when he drank two cases of beer.  The 
diagnostic impressions were alcohol dependence and headaches.  
The admission note indicated that the veteran stated that he 
wanted to quit drinking alcohol.  He was homeless at the time 
of his admission.  He gave a history of multiple medications, 
including hypertensive medication and medication for 
headaches.  He stated that he would not like to use any 
medications during his admission and that he had quit all of 
his medications one week prior to admission.  He stated that 
he used alcohol for about six months , stopped, and then used 
again.  He indicated that he did not use any other drugs.  He 
was admitted to the SATP for 28 days.  

On the day of his admission, the veteran also underwent a 
mental status examination.  He was pleasant and cooperative.  
He answered questions relevantly and coherently.  He had no 
thought disorder and denied hallucinations and delusions.  He 
was not homicidal or suicidal.  His memory was intact for 
past and recent events.  His affect was appropriate and his 
mood was mildly depressed.  He had adequate insight and his 
judgment was not impaired.  The diagnoses were alcohol 
dependence and headache.  

On March 23, 1995, the veteran was noted to focus on headache 
related issues as the origin of his problems.  He admitted to 
being an alcoholic but attributed this to his headaches.  He 
complained of multiple medical problems and indicated that he 
was anxious that he may have too many medical problems to 
participate in SATP.  He coughed, his head hurt and he had 
shortness of breath (SOB).  He refused his inhalers.  He 
underwent a chest x-ray which showed evidence of chronic 
obstructive pulmonary disease (COPD), but no acute disease.  
Although he attended the class on this date, he excused 
himself a few minutes early, indicating that he smelled a 
"chemical smell" and he wasn't going to jeopardize his 
health.  Later that day, he related that he was undecided 
about what he wanted to do.  He explained that he had 
headaches and that they were worse when he was in a room with 
other people.  He felt that the program was helpful, but not 
for him.  He was concerned that he could not get into the 
Veterans Home without completing this program.  He continued 
to complain that sitting in the classroom with "all those 
men" caused severe headaches and anxiety.  He related that 
he knew that other guys were talking about him when he walked 
by.  He was referred to a psychiatrist or nurse practitioner 
in the morning.  

On March 24, 1995, the veteran was seen indicating that he 
could not work a stretch of 8 hours at a time because he 
experienced headaches.  He also stated that he felt 
uncomfortable in a group of people.  He related that he had 
been hearing voices and felt as if people had been chasing 
him in the woods.  He stated he had never been in a 
psychiatric hospital.  He related that he started using 
alcohol at the age of 17, had no history of blackouts; and 
had not experienced withdrawal seizures.  He had persistent 
headaches but no history of seizures.  The assessment was 
paranoid schizophrenic, chronic, continuous alcohol 
dependence and questionable migraine headache.  He was to be 
reevaluated for ward 9 (psychiatric ward) but at that time, 
there were no beds available for that ward.  

On March 25, 1995, the veteran completed the orientation 
phase of his program and he participated openly in all group 
discussions.  On March 26, 1995, he stated that he had a good 
weekend but that he knew that he would not be able to 
tolerate the pressure of groups and classes on Monday.  

On March 27, 1995, the veteran was transferred from the SATP 
unit to the psychiatric unit for treatment of schizophrenia.  
It was his first admission to the psychiatric unit for 
treatment of schizophrenia.  On March 28, 1995, he complained 
of toothache.  A right lower molar cavity was noted.  A 
dental consultation was made and the dentist indicated that 
the veteran needed extractions, but he was concerned about 
the pain and later refused dental treatment by VA.  On 
March 29, 1995, it was noted that the veteran reported 
hearing voices, increased suspiciousness, headaches, and 
sleep difficulty.  Earlier, he related that he wanted to go 
back to the SATP program.  Later, he stated that he did not 
want to return to the SATP program.  He was referred to the 
VA Domiciliary in Dublin as a walk-in candidate.  The social 
worker indicated that she would assist the veteran with his 
domiciliary application, social security disability and SSI 
applications, and transportation arrangements as needed.  
Later that evening, he was described as compliant, in good 
cheer, and no complaints voiced.  His behavior was described 
as appropriate.  

From March 30, 1995, to April, 3, 1995, the veteran's 
behavior was described as appropriate; he was compliant with 
the ward rules; and he participated in the ward activities.  
On March 30, 1995, he complained of headache.  He was given 
Tylenol but he indicated that it did not help.  On 
April 2, 1995, he complained again of headache.  He related 
he only got relief from Tylenol with codeine or Demerol.  He 
was provided other pain medication.  Later that evening, the 
veteran threatened to go against medical advice (AMA) and go 
to the emergency room for stronger medication for his 
headache.  He left the unit to go to admissions.  He later 
returned to the unit in a much better mood indicating that he 
felt better because he had been given a shot that had already 
helped.  His interactions were friendly.  The next morning, 
he refused morning medication.  He was compliant with the 
ward routine, there were no behavior problems and he 
participated in the unit activities.  

On April 4-5, 1995, the veteran was described to have labile 
mood, with outbursts of anger that were of out of proportion 
to the situation.  He began to refuse to take any 
antipsychotic medications.  He again related that he was not 
interested in participating in SATP.  He was reported to be 
sleeping well and last reported a headache on April 2, 1995.  
On April 6, 1995, the veteran related that he felt much 
better since his admission and that he would like to remain 
hospitalized for one more week, then, it was his opinion that 
he would be able to make it "out there."  

On April 7, 1995, the veteran underwent a CT head scan in the 
morning.  From April 8-10, 1995, the veteran made no 
complaints, was compliant and cooperative.  On 
April 10, 1995, he indicated again that he did not desire to 
return to the SATP program and he was also resistive to AA 
meetings.  That evening, he was argumentative with a female 
patient and left the group.  It was noted that he had a low 
tolerance for frustration.  The next day, he was up at 4:50 
am requesting Darvocet stating that he woke up "with a real 
bad headache."  Later that morning, he was found to be 
compliant and appeared to be relieved because the female 
patient had been discharged.  His delusions and 
hallucinations appeared to be low.  He voiced no complaints.  
On April 12, 1995, he was discharged.  

A total disability rating, 100 percent, will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a VA or an approved 
hospital for a period in excess of 21 days.  Notwithstanding 
that a hospital admission was for disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service-connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29(b).  

In this case, the evidence shows that the veteran was 
hospitalized from March 22, 1995, through April 12, 1995, a 
period of 21 days.  He was initially admitted to the SATP 
program for alcohol dependency treatment.  During his short 
stay in the SATP program, he became increasingly paranoid, 
suspicious, and exhibited angry outbursts.  He also had 
auditory and visual hallucinations.  He was transferred to 
the psychiatric unit on March 27, 1995, and it was noted that 
this was his first psychiatric hospitalization.  He underwent 
a computerized axial tomography (CAT) scan for headaches, 
chest x-ray for shortness of breath (SOB), and also was 
provided a dental consultation.  Although he underwent a CAT 
scan and made several complaints of headaches, he was not 
hospitalized for either of his service-connected 
disabilities, nor was treatment instituted and continued for 
a period of more than 21 days for either service connected 
disability..  Additionally, although he was given pain 
medication for headaches while he was hospitalized, his 
headaches did not specifically require hospital treatment at 
any time.  Finally, the veteran did not receive any required 
hospital treatment for a service-connected disability in 
excess of 21 days.  The veteran was initially hospitalized 
for alcohol dependence and, later, after exhibiting paranoid 
behavior with audio and visual hallucinations, he was 
transferred for psychiatric care for the duration of his 
hospitalization.  The veteran is not service connected for 
alcoholism or a psychiatric disability.  Furthermore, the 
veteran was an inpatient for only 21 days.  Therefore, a 
temporary total rating based on hospitalization for a 
service-connected disorder from March 22, 1995, to 
April 12, 1995 is not warranted.   

The preponderance of the evidence is against the veteran's 
claim of entitlement to a temporary total evaluation under 38 
C.F.R. § 4.29.  There is no reasonable doubt to be applied in 
his favor.  See VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§5107).


ORDER

A temporary total rating based on hospitalization for a 
service-connected disorder from March 22, 1995, to 
April 12, 1995 is denied.  


REMAND

Unfortunately, remand is required in this appeal so that 
additional development may be undertaken in order to fulfill 
the Department's duty to assist the veteran with this claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified 
at 38 U.S.C. § 5103A)).

The veteran and his representative contend, in essence, that 
the veteran's service-connected headaches and bronchial 
asthma, both evaluated as 30 percent disabling, are more 
severe than the current evaluations reflect.  The veteran 
also claims that his service connected disabilities prevent 
him from engaging in substantially gainful employment.  

In June 2000, the veteran was evaluated by Charles Maitland, 
MD, in connection with a social security determination.  VA 
has a duty to assist in gathering Social Security records 
when put on notice that the veteran may be receiving such 
benefits.  Clarkson v. Brown, 4 Vet. App. 565 (1993).  A 
request for the administrative decision and supportive 
documents should be made.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  

Additionally, the veteran continues to raise the claim for a 
total disability rating based upon individual 
unemployability.  The veteran's representative initially 
waived RO consideration of additional evidence submitted in 
June 2000, and January 2001.  However, in the same statement 
of January 2001, she stated that if the Board was not going 
to grant all benefits sought on appeal, the veteran would not 
waive RO consideration.  Any pertinent evidence submitted by 
the appellant or representative which is accepted by the 
Board under governing regulatory provisions, must be referred 
to the agency of original jurisdiction for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived by the appellant or 
representative or unless the Board determines that the 
benefit, or benefits, to which the evidence relates may be 
allowed on appeal without such referral.  Such waiver must be 
in writing or, if a hearing on appeal is conducted, formally 
entered on the record orally at the time of the hearing.  
38 C.F.R. § 20.1304(a), (c) (2000).  Since the additional 
evidence was received by the Board and the representative 
indicated that unless the Board granted all benefits sought 
on appeal no waiver of initial RO review would be granted, RO 
review is necessary.  

Finally, because of the change in the law brought about by 
the Veterans Claims Assistance Act of 2000, a remand in this 
case is required for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding all 
treatment he has received for his 
service-connected headaches and bronchial 
asthma disabilities, since June 2000.  
The RO should obtain copies of complete 
clinical records of all such treatment, 
if any.  Request all private treatment 
records for which the appellant provides 
releases, and associate with the claims 
file all VA treatment records of which he 
provides adequate identifying 
information.  If any development 
undertaken pursuant to information or 
releases provided by the appellant above 
is unsuccessful, undertake appropriate 
notification action.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).

2.  Contact the Social Security 
Administration and request photocopies of 
all medical records reviewed in 
connection with any claim of the veteran 
for disability benefits as well as all 
administrative records granting or 
denying benefits.  All attempts to secure 
these records must be documented in the 
claims folder, and any records received 
should be associated therein.

3.  The RO should then schedule the 
veteran for VA neurology and pulmonary 
examinations to determine the current 
severity of his service connected 
headaches and bronchial asthma.  All 
indicated testing should be performed.  
The veteran's claims file, including this 
remand, must be available to the 
examining physician for review in 
connection with the examinations of the 
veteran.  The examiners should make an 
assessment on the effect the veteran's 
service-connected disabilities have on 
his ability to work.  Rationales should 
be given for the examiners' opinions.  
The examination reports should be typed.  

4.  The RO should ensure that all 
development requested above is completed 
and all notification and development 
action required by the VCAA is completed.  

5.  The RO should review all pertinent 
information currently in its possession which 
is not duplicative of records already 
associated with the file, specifically 
evidence submitted to the Board without RO 
waiver.  When the requested development is 
complete, the RO should readjudicate the 
veteran's claims.  If the claims remain 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and given 
the opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



